113 F.3d 1238
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ricky OLSON, Appellant,v.CITY OF FARGO;  City of Fargo Police Department;  AlexPopel, Officer;  Paul Holte, Officer, Appellees.
No. 96-3931.
United States Court of Appeals, Eighth Circuit.
Submitted May 21, 1997.Filed May 29, 1997.

Appeal from the United States District Court for the District of North Dakota.
Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Ricky Olson appeals the district court's1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action.  After de novo review of the record, see Earnest v. Courtney, 64 F.3d 365, 366-67 (8th Cir.1995) (per curiam), we conclude that the district court's judgment was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Rodney S. Webb, Chief Judge, United States District Court for the District of North Dakota